Title: To George Washington from Robert Howe, 8 September 1780
From: Howe, Robert
To: Washington, George


                        
                            Sir
                            Camp Near New Bridge 8th Septr 1780
                        
                        I have this moment had the inclos’d letter deliver’d me from Brigadair Genl Nixon, requesting leave to Resign
                            his Commission, the situation of his Health gives him a claim to the recess from service that he ask’s; the move
                            Especially as he tells me that when by retiring from service he gets Better; his return to Duty Occasions a Relapse—this
                            from repeated instances he finds to be the case. I am Sir with the greatest Respect yr Excellency’s most obt Servt
                        
                            R. Howe

                        
                     Enclosure
                                                
                            
                                Dear Genl
                                Camp 8th Septr 1780
                            
                            The present State of my Health Is Such that I’m Constraind by a Necessity that by no means Corresponds
                                with Inclination to beg leave to Resigne the Command I have the Honor to Hold in the army, and you may be assured Sir
                                that this application Does not arrise from any Disgust to the Service, but orrigenates Intirely from my Ill State of
                                Health, and it gives me a most Sensible pain to find my Self reduced to so Disagreeable a Necessity when Honor is to
                                be reaped in the feild of Danger. I have the Honor to be, With Greatest Respect Your Honors most obedt and most Humbl.
                                Servt
                            
                                Jno. Nixon B.G.
                            
                        
                        
                    